In a proceeding pursuant to CPLR article 78 in effect to compel the respondent to consent to an adjournment in contemplation of dismissal in a pending criminal prosecution, the appeal is from a judgment of the Supreme Court, Westchester County, entered July 19, 1977, which dismissed the proceeding. Appeal dismissed, without costs or disbursements. Petitioner is not an aggrieved party within the meaning of CPLR 5511; it is his client, not he, who is the real party in interest. Were we not ordering the dismissal of this appeal, we would affirm the judgment under review on the opinion of Mr. Justice Walsh at Special Term. Martuscello, J. P., Rabin, Cohalan and Hawkins, JJ., concur.